Citation Nr: 0121237	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  97-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, granted a 
10 percent evaluation for lumbosacral strain, effective 
September 5, 1997.  

In a June 2000 decision, the Board granted a 20 percent 
evaluation for lumbosacral strain.  The veteran appealed the 
decision to The United States Court of Appeals for Veterans 
Claims (the Court).

The Secretary and the veteran (the parties) filed a joint 
motion for remand, which the Court granted in February 2001.  
In the joint motion for remand, the parties noted that 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) had 
occurred and that the veteran's claim must be remanded for 
readjudication under the new law, citing to Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The case has been returned to the Board for further appellate 
review consistent with the joint motion.


FINDINGS OF FACT

1.  Lumbosacral strain and lumbosacral spine arthritis 
produce overlapping manifestations of pain and limitation of 
motion.

2.  Lumbosacral strain is currently manifested by low back 
pain and moderate limitation of motion of the lumbar spine, 
without objective evidence of muscle spasm.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for lumbosacral strain was granted by 
means of a May 1988 rating decision and assigned a 
noncompensable evaluation, effective February 10, 1988.  A 
10 percent evaluation was granted for the service-connected 
lumbosacral strain in the October 1997 rating decision on 
appeal, effective September 5, 1997.

The veteran filed his claim for an increased evaluation for 
lumbosacral strain in September 1997.

A January 1996 VA outpatient treatment report shows the 
veteran reported chronic low back pain and muscle spasms in 
the back of his thighs.  The examiner stated the veteran had 
decreased range of motion.  He stated the veteran had mild 
tenderness in the paraspinal area, but noted that the 
veteran's motor strength and sensory examinations were within 
normal limits.  Deep tendon reflexes were equal bilaterally.  
The impression was low back pain.

A May 1996 VA outpatient treatment report shows the veteran 
had chronic low back pain but without radiation.  He stated 
he had increased pain and difficulty sleeping because of the 
pain.  The examiner stated the veteran's back had decreased 
range of motion, but noted that the motor strength and 
sensory examinations were within normal limits.  The deep 
tendon reflexes were reported as equal bilaterally.  The 
impression was chronic pain.

A July 1996 VA CT report of the lumbar spine revealed that 
the spinal canal and neural foramina at L3-L4, L4-L5, and L5-
S1 interspaces appeared unremarkable.  The VA radiologist 
stated there were mild hypertrophic changes involving the 
facet joints at the L3-L4, L4-L5, and L5-S1 interspaces.  He 
stated there were no other significant abnormalities noted.

An August 1996 VA outpatient treatment report shows the 
veteran reported chronic low back pain and muscle spasm.  He 
stated his condition was basically unchanged.  The examiner 
noted that a CT scan showed the veteran had degenerative 
joint disease.  He stated the veteran's physical examination 
remained unchanged.  The examiner noted the veteran walked 
with a cane.  

A January 1997 VA outpatient treatment report shows the 
veteran complained of low back pain.  The examiner stated the 
veteran had mild to moderate osteo-arthritic changes on x-ray 
and that the CT scan showed some hypertrophic changes but no 
root involvement.  In February 1997, the veteran complained 
of low back pain but without radiation.  The examiner stated 
the veteran had decreased range of motion in his back and 
that he was tender in the paraspinals.  Sensory and motor 
strength testing were grossly intact.  Deep tendon reflexes 
were equal bilaterally.  The impression was chronic low back 
pain secondary to degenerative joint disease.

A December 1997 VA outpatient treatment report shows the 
veteran reported chronic low back pain without radiation.  
The examiner stated the veteran had decreased range of motion 
and that motor strength and sensory testing were grossly 
intact.  Deep tendon reflexes were equal bilaterally.  The 
impression was chronic low back pain secondary to 
degenerative joint disease.

July 1998 and January 1999 VA outpatient treatment reports 
show the veteran reported chronic low back pain without 
radiation.  The examiner made the same findings in these 
reports as he did in the December 1997 treatment report.  

A November 1998 VA examination report shows the examiner 
stated the veteran stood erect with a leveled pelvis and no 
scoliosis.  He stated the veteran's lumbar spine had 
60 degrees flexion, 25 degrees extension, and 20 degrees left 
and right lateral bending.  The examiner noted that this was 
normal range of motion for someone of the veteran's age.  He 
stated axial compression caused low back pain.  The examiner 
added that simulated rotation, which he stated caused no 
stress on the lower back, also brought forth complaints of 
pain.  He determined these were "non-anatomical responses."  
There was no evidence of muscle spasm to palpation.  Straight 
leg raising caused low back pain on the right side at 
75 degrees and on the left side at 45 degrees.  Straight leg 
raising in the sitting position caused no low back pain, 
which the examiner stated was another non-anatomical 
response.

The examiner stated the deep tendon reflexes were active and 
equal in the knees and right ankle.  He noted the left ankle 
reflex was absent.  He stated the veteran was able to walk on 
his heels and toes without difficulty and could squat and 
arise from the squatting position without assistance.  The 
examiner stated he could not detect any motor weakness or 
sensory loss in the lower extremities, and that there was no 
evidence of atrophy present.  The examiner stated the 
circumference of the veteran's legs were equal.  He reported 
that x-rays of the lumbar spine revealed minute osteophytes 
at several levels.  There was no narrowing of the disc or 
subchondral sclerosis.  He stated the veteran had slight 
increased sclerosis in the posterior elements in the lower 
lumbar area, which would go along with the July 1996 CT scan 
findings.  He stated there were no other abnormalities noted.  
His impression was osteoarthritic facets, lower lumbar spine.

The examiner concluded with the following comments:

The small osteophytes noted at the 
periphery of the vertebra in the lumbar 
area are of no clinical significance and 
seen in many patients at this age.  The 
numerous nonanatomical responses raise 
the validity of the patient's history and 
level of cooperation.  I could detect no 
measurable weakness in his back or lower 
extremities.  Fatigue is a vague and 
subjective complaint which cannot be 
measured.  Coordination is a function of 
the central nervous system and not the 
lumbar spine.  The patient had no loss of 
motion due to weakness, fatigue, or 
incoordination.  Functional ability may 
be compromised temporarily during acute 
flare ups.  It is not feasible to 
estimate this additional range of motion 
loss due to pain on use or during a flare 
up.

II.  Duty to Assist

The Board notes that, as mentioned in the joint motion for 
remand, the recently enacted legislation has eliminated the 
well-grounded claim requirement, has expanded the VA's duty 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the facts 
pertinent to the claim.  See VCAA.  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the October 1997 rating decision on appeal 
and the December 1997 statement of the case, the RO informed 
the veteran of the evidence necessary to establish a higher 
evaluation for lumbosacral strain.  In the December 1997 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for an 
increased evaluation for his service-connected disability.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the record discloses that the veteran has 
reported that he received treatment from VA, which records 
have been associated with the claims file.  The veteran has 
not alleged that there are any additional medical records 
related to treatment for the service-connected lumbosacral 
strain that have not been associated with the claims file.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo a VA examination related to his claim.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
30 percent when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  A 10 percent evaluation is warranted when it is 
manifested by characteristic pain on motion.  Id.  A 20 
percent evaluation is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  Id.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  Id.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2000).  Nevertheless, the present 
level of disability is of primary concern, and the past 
medical reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
emphasized that evaluations of musculoskeletal disabilities 
also includes consideration of functional loss due to pain on 
motion, weakened movement, excess fatigability, diminished 
endurance, or incoordination, and of impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Initially, the Board notes that in a December 1999 Order, the 
Court indicated that the Board should determine whether the 
veteran is entitled to a separate evaluation for arthritis of 
the lumbosacral spine.  Medical diagnoses regarding the 
veteran's low back disorder have included both lumbosacral 
strain and degenerative joint disease, or arthritis.  The 
manifestations of the veteran's low back disorder are 
essentially low back pain and limitation of motion of his 
lumbar spine.

The Board finds that the veteran's service-connected 
lumbosacral strain should be evaluated based upon all of the 
manifestations of that disability, including symptoms 
attributed to lumbosacral strain and symptoms attributed to 
arthritis.  The Board must determine whether the low back 
disability should be evaluated under one rating, or two 
separate ratings, for lumbosacral strain and for arthritis.  
VA regulations indicate that the evaluation of the same 
disability, and the evaluation of the same manifestations, 
under different diagnoses, are to be avoided.  38 C.F.R. 
§ 4.14 (2000).  In Esteban v. Brown, 6 Vet. App. 259 (1994), 
the Court addressed a question as to whether conditions 
stemming from the same injury should be rated as one 
disability, or under separate ratings.  The Court reasoned 
that the critical consideration was whether the 
symptomatology of any of the conditions was duplicative of or 
overlapping the symptomatology of the other conditions, or 
whether the symptomatology of each condition was distinct and 
separate from the others.  Id. at 262.

Degenerative arthritis is evaluated based on limitation of 
motion of the affected joints.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  The Board has reported above the criteria 
for limitation of motion of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

In this case, both diagnoses for the veteran's low back 
disability, lumbosacral strain and arthritis, are conditions 
that may be manifested by pain and limitation of motion.  The 
symptoms of the two diagnoses are duplicative or overlapping, 
and are not distinct and separate.  In particular, the Board 
notes that Diagnostic Code 5292 addresses limitation of 
motion of the lumbar spine, under which arthritis of the 
lumbar spine should be evaluated.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The Board further notes that 
Diagnostic Code 5295, in part, addresses loss of lateral 
motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, and abnormal mobility on forced 
motion.  Such findings are equivalent to findings of 
degenerative joint disease or arthritis and loss of range of 
motion.  Compare 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5292 with 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Therefore, the Board concludes that the veteran's low back 
disability is most appropriately evaluated as one disability, 
based on the overlapping symptoms of pain and limitation of 
motion, with consideration of both Diagnostic Codes 5292 and 
5295.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 20 percent.  The 
reasons follow.

The Board notes that consideration of the veteran's 
lumbosacral strain under Diagnostic Code 5293 would not be 
appropriate, as the veteran has not been diagnosed with an 
intervertebral disc syndrome nor has he complained of 
symptoms that would be consistent with such diagnosis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

The veteran's limitation of motion has not been shown to be 
any more than moderate.  Although the VA outpatient treatment 
reports show only findings of decreased range of motion of 
the lumbar spine, as opposed to amount of loss of range of 
motion in degrees, in the November 1998 examination report, 
the examiner reported specific findings in degrees as to the 
veteran's range of motion.  The range of motion reported at 
that time is indicative of no more than moderate limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Additionally, there has been no objective evidence of muscle 
spasm on extreme forward bending.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Also, the evidence does not establish 
that the veteran has listing of the whole spine to the 
opposite side or a positive Goldthwait's sign to warrant a 
40 percent evaluation.  Id.  His limitation of motion has not 
been shown to be severe or marked.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295.  At the time of the November 
1998 examination, the veteran's flexion was reported as 
60 degrees and extension was reported as 25 degrees.  Based 
on the evidence of record, the veteran's lumbosacral is no 
more than 20 percent disabling.  See id.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has, at worst, moderate pain with range of 
motion.  A 20 percent evaluation under both Diagnostic Codes 
5292 and 5295 contemplates pain on motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295.  In the November 1998 
examination report, the examiner stated that he could not 
detect any measurable weakness in the veteran's back or lower 
extremities.  He stated fatigue was a subjective complaint, 
which could not be measured.  He added coordination was a 
function of the central nervous system and not the back.  The 
examiner determined the veteran had no loss of motion due to 
weakness, fatigue, or incoordination, but noted that 
functional ability may be compromised temporarily during 
acute flare ups.  He concluded it was not feasible to 
estimate the additional loss of range of motion due to pain 
or during a flare up.  The Board finds that the functional 
impairment described in the examination report is indicative 
of no more than moderate functional impairment due to pain or 
any other factor and thus no more than a 20 percent 
evaluation is warranted.  Again, the examiner found no 
detectable weakness int the veteran's back or lower 
extremities.  The evidence of record establishes that the 
actual limitation of motion and the functional equivalent of 
limitation of motion are identical and are no more than 
moderate.

The appellant is competent to report his symptoms; however, 
the Board finds that there is evidence in the claims file to 
question the veteran's accuracy when reporting his pain 
related to his service-connected disability.  During the 
November 1998 examination, the examiner noted that there were 
findings that were anatomically incorrect.  The examiner 
noted in his conclusion that the veteran's nonanatomical 
responses raised the validity of the veteran's history and 
level of cooperation.  Thus, the Board finds that the 
veteran's allegations of severe pain to be not credible.  
Such finding is based upon the VA examiner's finding in the 
November 1998 examination report.  The examiner is in a 
position to determine the accuracy of the veteran's 
complaints in conjunction with his clinical findings, and 
this examiner has questioned the veteran's validity in this 
regard.  The Board gives such opinion considerable weight in 
reaching its determination of whether an evaluation in excess 
of 20 percent is warranted for lumbosacral strain.

To the extent that the veteran described that his low back 
pain warranted an increased evaluation, he was correct, and 
the RO granted him a 10 percent evaluation, and the Board 
granted him a 20 percent evaluation.  However, to the extent 
that he asserts his service-connected lumbosacral strain 
warrants more than a 20 percent evaluation, the medical 
findings do not support his assertions.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  
Taking the veteran's contentions into account and the medical 
findings, an evaluation in excess of 20 percent is not 
warranted for the reasons stated above.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

